Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00058-CV

                          In the INTEREST OF S.A.C., a Child

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-00376
                    Honorable Charles Montemayor, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that no costs be assessed against appellant A.A.M. because she is
indigent.

      SIGNED May 22, 2013.


                                                 _____________________________
                                                 Marialyn Barnard, Justice